       Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 1 of 8




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

    DENNIS PERRY

               Plaintiff,                        CIVIL ACTION NO. 2:19-cv-280

    Versus                                       DISTRICT JUDGE FELDMAN

    H.J. HEINZ COMPANY BRANDS                    MAGISTRATE JUDGE NORTH
    LLC
              Defendant.


             PARTIAL ANSWER, AFFIRMATIVE DEFENSES, AND
                      DEMAND FOR TRIAL BY JURY

        NOW INTO COURT, through undersigned counsel, comes DENNIS PERRY

(“Plaintiff”), who, in response to Count I1 of the counterclaims filed by H.J. HEINZ

COMPANY BRANDS LLC (“Defendant”), avers as follows:

                                            1.

        The allegations contained in paragraph 1 of the Counterclaims constitute a

narration and state legal conclusions which do not require an answer. To the extent

response is required, Plaintiff denies that Defendant does not infringe upon Plaintiff’s

right to the mark “METCHUP” and further denies that Plaintiff has abandoned the

trademark.


1 Plaintiff has a filed a Motion to Dismiss (R. Doc. 22) Counts II through VIII of the
counterclaims filed by the Defendant. A response to Counts II through VIII, if necessary,
shall be filed within 14 days after the Court’s disposition of this motion, pursuant to Rule
12(a)(4)(A).

                                                                                          1
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 2 of 8



                                        2.

      The allegations of paragraph 2 of the Counterclaims are admitted.

                                        3.

      The allegations of paragraph 3 of the Counterclaims are admitted.

                                        4.

      The allegations of paragraph 4 of the Counterclaims are admitted.

                                        5.

      The allegations of paragraph 5 of the Counterclaims are admitted.

                                        6.

      The allegations of paragraph 6 of the Counterclaims are admitted.

                                        7.

      The allegations contained in paragraph 7 of the Counterclaims do not pertain

to Plaintiff and therefore require no response. To the extent response is required,

these allegations are denied for lack of sufficient information to justify a belief

therein.

                                        8.

      The allegations contained in paragraph 8 of the Counterclaims do not pertain

to Plaintiff and therefore require no response. To the extent response is required,

these allegations are denied for lack of sufficient information to justify a belief

therein.




                                                                                 2
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 3 of 8



                                         9.

      The allegations contained in paragraph 9 of the Counterclaims do not pertain

to Plaintiff and therefore require no response. To the extent response is required,

these allegations are denied for lack of sufficient information to justify a belief

therein.

                                         10.

      The allegations contained in paragraph 10 of the Counterclaims are denied to

the extent they allege that Defendant is not in violation of the federal Lanham Act as

well as related state trademark and unfair competition laws. The remaining

allegations of paragraph 10 are admitted.

                                         11.

      The allegations of paragraph 11 of the Counterclaims are admitted.

                                         12.

      The allegations of paragraph 12 of the Counterclaims are admitted.

                                         13.

      The allegations of paragraph 13 of the Counterclaims are admitted.

                                         14.

      The allegations of paragraph 14 of the Counterclaims are admitted.

                                         15.

      The allegations contained in paragraph 15 of the Counterclaims constitute a

narration and state legal conclusions which do not require an answer. To the extent

response is required, Plaintiff admits that it has sold its “METCHUP” product since



                                                                                    3
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 4 of 8



at least as early as August 15, 2010.

                                          16.

      The allegations contained in paragraph 16 of the Counterclaims are denied as

written.

                                          17.

      The allegations of paragraph 17 of the Counterclaims are denied.

                                          18.

      The allegations of paragraph 18 of the Counterclaims are admitted.

                                          19.

      The allegations contained in paragraph 19 of the Counterclaims do not pertain

to Plaintiff and constitute legal conclusions. Therefore, no response is required. To

the extent response is deemed necessary, these allegations are denied.

                                          20.

      The allegations contained in paragraph 20 of the Counterclaims constitute a

narration and state legal conclusions which do not require an answer. To the extent

response is required, Plaintiff denies that Defendant’s product is not likely to confuse

consumers.

                                          21.

      The allegations of paragraph 21 of the Counterclaims are denied.

                                          22.

      The allegations of paragraph 22 of the Counterclaims are denied.




                                                                                      4
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 5 of 8



                                       23.

      The allegations contained in paragraph 23 of the Counterclaims do not pertain

to Plaintiff and therefore require no response. To the extent response is required,

these allegations are denied for lack of sufficient information to justify a belief

therein.

                                       24.

      The allegations of paragraph 24 of the Counterclaims are denied.

                                       25.

      The allegations of paragraph 25 of the Counterclaims are denied.

                                       26.

      The allegations contained in paragraph 26 of the Counterclaims do not pertain

to Defendants and require no response. To the extent response is required, these

allegations are denied.

                                       27.

      The allegations of paragraph 27 of the Counterclaims are admitted.

                                       28.

      The allegations of paragraph 28 of the Counterclaims are denied.

                                       29.

      The allegations contained in paragraph 29 of the Counterclaims do not pertain

to Defendants and require no response. To the extent response is required, these

allegations are denied.




                                                                                 5
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 6 of 8



                                             30.

       The allegations of paragraph 30 of the Counterclaims are denied.

                                             31.

       The allegations of paragraph 31 of the Counterclaims are denied.

                                             32.

       The allegations of paragraph 32 of the Counterclaims are denied.

                                             33.

       The allegations of paragraphs 33 through 75 are the subject of a pending

Motion to Dismiss (R. Doc. 22). A response to these paragraphs, if necessary, shall be

filed within 14 days after the Court’s disposition of this motion, pursuant to Rule

12(a)(4)(A).

                                             34.

       The remaining allegations in the Prayer for Relief constitute legal conclusions

to which no response is required. To the extent response is required, Plaintiff denies that

Defendant is entitled to any of the relief requested in the Prayer for Relief.

                                     JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38, Plaintiff respectfully demands a trial by jury

on all counts in this action.

                             AFFIRMATIVE DEFENSES

       AND NOW, Plaintiff asserts the following affirmative defenses:




                                                                                         6
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 7 of 8



                         FIRST AFFIRMATIVE DEFENSE

      Defendant’s claims should be dismissed in whole or in part for failure to state

a claim.

                       SECOND AFFIRMATIVE DEFENSE

      Defendant’s claims should be dismissed in whole or in part because Defendant

has not alleged facts sufficient to demonstrate it is entitled to cancellation of

Plaintiff’s “METCHUP” registration.

                         THIRD AFFIRMATIVE DEFENSE

      Defendant’s claims should be dismissed in whole or in part because Defendant

has not alleged facts sufficient to demonstrate it will be damaged by the continued

registration of Plaintiff’s “METCHUP” mark.

                       FOURTH AFFIRMATIVE DEFENSE

      Defendant’s claims are barred, in whole or in part, by the equitable doctrine of

unclean hands.

                         FIFTH AFFIRMATIVE DEFENSE

      Defendant’s claims should be dismissed in whole or in part because Defendant

has not alleged facts sufficient to justify its demand for a finding that this is an

exceptional case within the meaning of 15 U.S.C. §1117.

                         SIXTH AFFIRMATIVE DEFENSE

      Defendant’s claims should be dismissed in whole or in part because Defendant

has not alleged facts sufficient to justify its demand for a finding that it is entitled to

recover attorneys’ fees and costs.



                                                                                         7
     Case 2:19-cv-00280-GGG-MBN Document 28 Filed 06/06/19 Page 8 of 8



                       SEVENTH AFFIRMATIVE DEFENSE

      Defendant reserves the right to assert such additional affirmative defenses as

necessary based on such ongoing investigation and discovery.



      WHEREFORE, Plaintiff, DENNIS PERRY, prays that his answer to Count I

of the counterclaims be deemed good and sufficient, and that, after due proceedings

had, there be judgment herein in his favor and against defendant, H.J. HEINZ

COMPANY BRANDS LLC, dismissing Count I of the counterclaims, and further

prays for such other relief as may be just and equitable under the circumstances.

                                         Respectfully Submitted,

                                         /s/ Brad E. Harrigan
                                         Brad E. Harrigan (Bar No. 29592)
                                         Kenneth L. Tolar (Bar No. 22641)
                                         TOLAR HARRIGAN & MORRIS LLC
                                         1055 St. Charles Avenue, Suite 208
                                         New Orleans, LA 70130
                                         Telephone: (504) 571-5317
                                         Facsimile: (504) 571-5437
                                         bharrigan@nolaipa.com
                                         ktolar@nolaipa.com
                                         Counsel for Dennis Perry

                            CERTIFICATE OF SERVICE

      I hereby certify that on June 6, 2019 a copy of the foregoing pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the court’s electronic filing system.


                                                /s/ Brad E. Harrigan
                                                Brad E. Harrigan



                                                                                         8
